1

2

3

4

5

6

7                                  IN THE UNITED STATES DISTRICT COURT
8                                     EASTERN DISTRICT OF CALIFORNIA
9

10   LAURA ELTON,                                          CASE NO. 1:19-CV-1723 NONE JDP (PS)
11                                   Plaintiff,            ORDER RE STIPULATION TO RESCHEDULE
                                                           THE PRETRIAL SCHEDULING CONFERENCE
12                            v.
                                                           ECF No. 20
13   ROBERT WILKIE, SECRETARY,
     DEPARTMENT OF VETERANS AFFAIRS,
14
                                   Defendant.
15

16            This court, having considered the stipulation between the parties, finds that good cause exists to
17   reschedule the initial scheduling conference. ECF No. 20. The initial scheduling conference is reset to
18   May 11, 2020, at 2:00 pm. All other deadlines in the scheduling order, ECF No. 12, remain. Further,
19   the court also acknowledges that the United States will file a responsive pleading to any First Amended
20   Complaint within 30 days after it is filed.
21

22   IT IS SO ORDERED.
23

24   Dated:      February 13, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
25

26   No. 204.
27

28

                                                           1
30
